DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 146 (Fig. 3D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains implied language (line 1, “Disclosed herein are”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[049], line 21, “seed hopper 24” should be --seed hopper 34--.
[060], line 6, “118” should be --140--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high speed” in claims 6 and 13, line 1, is a relative term which renders the claim indefinite. The term “high speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelmi (U.S. 2017/0034995).
Regarding claim 1, Wilhelmi discloses (Fig. 28-33) a seed metering system for a row unit of an agricultural machine capable of switching a type of seed being planted as the agricultural machine travels through a field, the metering system comprising:
(a) a metering housing (housing 141);
(b) a first seed disk (149) rotatably disposed within the metering housing, the first rotatable seed disk comprising a plurality of first openings (seed apertures; [0076]) arranged along a first curved path (seed paths 151);
and
(c) a second seed disk (150) rotatably disposed within the metering housing, the second rotatable seed disk comprising a plurality of second openings (seed apertures; [0076]) arranged along a second curved path (seed paths 151), wherein the first and second seed disks overlap at the first and second openings to form a convergence region (Fig. 31), wherein each seed traveling along the first or second curved path is delivered to a single point (the narrowly localized place above seed chute 148; Fig. 31, 33).
Regarding claim 2, Wilhelmi further discloses (Fig. 28-33) that the single point is a single release point (seeds are released by the disks at substantially the same point above the seed chute 148).
Regarding claim 3, Wilhelmi further discloses (Fig. 28-33) a seed delivery channel (seed chute 148) coupled to the metering housing such that the single release point is in communication with the seed delivery channel.
Regarding claim 4, Wilhelmi further discloses (Fig. 28-33):
(a) a vacuum chamber defined between a first wall (either first wall, see below) of the metering housing and the first and second seed disks (both disks are on the other side of either vacuum chamber); and
(b) a seed chamber defined between a second wall (either second wall, see below) of the metering housing and the first and second seed disks (both disks are on the other side of either seed chamber).

    PNG
    media_image1.png
    321
    505
    media_image1.png
    Greyscale


Regarding claim 5, Wilhelmi further discloses (Fig. 28-33) that a rotational axis of the first seed disk is parallel to and non-concentric with a rotational axis of the second seed disk.
Regarding claim 6, Wilhelmi does not explicitly disclose that the seed metering system is a high-speed metering system.  However, this limitation does not result in a structural difference between the prior art and the claimed invention.  Furthermore, one having ordinary skill in the art would readily recognize that the seed metering system of Wilhelmi would be fully capable of metering at a high speed.
Regarding claim 7, Wilhelmi further discloses (Fig. 28-33) that the metering housing comprises:
(a) a first seed disk chamber (the left side of the housing as shown in Fig. 32) defined within the metering housing, wherein the first seed disk chamber is sized and shaped to receive the first seed disk; and
(b) a second seed disk chamber (the right side of the housing as shown in Fig. 32) defined within the metering housing, wherein the second seed disk chamber is sized and shaped to receive the second seed disk.
Regarding claim 8, Wilhelmi discloses (Fig. 28-33) a seed metering system for a row unit of an agricultural machine capable of switching a type of seed being planted as the agricultural machine travels through a field, the metering system comprising:
(a) a metering housing (housing 141);
(b) a first seed disk (149) rotatably disposed within the metering housing, the first rotatable seed disk comprising a plurality of first openings (seed apertures; [0076]) arranged along a first curved path (seed paths 151);
(c) a second seed disk (150) rotatably disposed within the metering housing, the second rotatable seed disk comprising a plurality of second openings (seed apertures; [0076]) arranged along a second curved path (seed paths 151);
(d) a convergence region (Fig. 31) disposed where the first and second seed disks overlap at the first and second openings, the convergence region comprising a single point (the narrowly localized place above seed chute 148; Fig. 31, 33), wherein each seed transported along the first or second curved path is delivered to the single point;
(e) a vacuum chamber defined between a first wall (either first wall, see above) of the metering housing and the first and second seed disks (both disks are on the other side of either vacuum chamber); and
(f) a seed chamber defined between a second wall (either second wall, see above) of the metering housing and the first and second seed disks (both disks are on the other side of either seed chamber).
Regarding claim 9, Wilhelmi further discloses (Fig. 28-33) that the single point is a single release point (seeds are released by the disks at substantially the same point above the seed chute 148).
Regarding claim 10, Wilhelmi further discloses (Fig. 28-33) a seed delivery channel (seed chute 148) coupled to the metering housing such that the single release point is in communication with the seed delivery channel.
Regarding claim 11, Wilhelmi further discloses (Fig. 28-33) that the metering housing comprises:
(a) a first seed disk chamber (the left side of the housing as shown in Fig. 32) defined within the metering housing, wherein the first seed disk chamber is sized and shaped to receive the first seed disk; and
(b) a second seed disk chamber (the right side of the housing as shown in Fig. 32) defined within the metering housing, wherein the second seed disk chamber is sized and shaped to receive the second seed disk.
Regarding claim 12, Wilhelmi further discloses (Fig. 28-33) that a rotational axis of the first seed disk is parallel to and non-concentric with a rotational axis of the second seed disk.
Regarding claim 13, Wilhelmi does not explicitly disclose that the seed metering system is a high-speed metering system.  However, this limitation does not result in a structural difference between the prior art and the claimed invention.  Furthermore, one having ordinary skill in the art would readily recognize that the seed metering system of Wilhelmi would be fully capable of metering at a high speed.
Regarding claim 14, Wilhelmi further discloses (Fig. 28-33):
(a) a first seed feeding line coupled to the metering housing, wherein the first seed feeding line is in communication with the seed chamber and the first seed disk; and
(b) a second seed feeding line coupled to the metering housing, wherein the second seed feeding line is in communication with the seed chamber and the second seed disk ([0058], lines 27-31; coupling the seed inlets 144, 145, which act as hopper 54, to a bulk hopper implies lines to deliver seeds from the bulk hopper to the inlets).
Regarding claim 15, Wilhelmi discloses (Fig. 28-33) a seed metering system for a row unit of an agricultural machine capable of switching a type of seed being planted as the agricultural machine travels through a field, the metering system comprising:
(a) a metering housing (housing 141) comprising first and second seed disk chambers (the left side of the housing and the right side of the housing, respectively, as shown in Fig. 32) defined within the metering housing;
(b) a first seed disk (149) rotatably disposed within the metering housing, the first rotatable seed disk comprising a plurality of first openings (seed apertures; [0076]) defined in an outer edge of the first seed disk, wherein the plurality of first openings follow a first curved path (seed paths 151) during rotation of the first seed disk;
(c) a second seed disk (150) rotatably disposed within the metering housing, the second rotatable seed disk comprising a plurality of second openings (seed apertures; [0076]) defined in an outer edge of the second seed disk, wherein the plurality of second openings follow a second curved path (seed paths 151) during rotation of the second seed disk;
(d) a convergence region (Fig. 31) disposed where the first and second curved paths intersect (the seed paths sharing a common area above the seed chute 148), the convergence region comprising a single release point (the narrowly localized place above seed chute 148; Fig. 31, 33), wherein each seed transported along the first or second curved path is transported to and released at the single release point;
(e) a vacuum chamber defined between a first wall (either first wall, see above) of the metering housing and the first and second seed disks (both disks are on the other side of either vacuum chamber); and
(f) a seed chamber defined between a second wall (either second wall, see above) of the metering housing and the first and second seed disks (both disks are on the other side of either seed chamber).
Regarding claim 16, Wilhelmi further discloses (Fig. 28-33):
(a) a seed delivery channel (seed chute 148) coupled to the metering housing such that the single release point is in communication with the seed delivery channel;
(b) a first seed feeding line coupled to the metering housing, wherein the first seed feeding line is in communication with the seed chamber and the first seed disk; and
(c) a second seed feeding line coupled to the metering housing, wherein the second seed feeding line is in communication with the seed chamber and the second seed disk ([0058], lines 27-31; coupling the seed inlets 144, 145, which act as hopper 54, to a bulk hopper implies lines to deliver seeds from the bulk hopper to the inlets).
Regarding claim 17, Wilhelmi further discloses (Fig. 28-33) that the first and second seed disks overlap (Fig. 31) at the outer edge of the first seed disk and the outer edge of the second seed disk such that each of the plurality of first openings and the plurality of second openings align to form a single combined opening during rotation of the first and second seed disks (while not indirect contact with each other, the seed apertures of both disks are shown to align in Fig. 31 such that a straight line could pass through both disks).
Regarding claim 20, Wilhelmi further discloses (Fig. 28-33):
(a) a first seed receptacle defined in the seed chamber, wherein the first seed receptacle is in communication with the first seed disk; and
(b) a second seed receptacle defined in the seed chamber, wherein the second seed receptacle is in communication with the second seed disk (the seed inlets 144, 145 introduce seeds to a seed space, which can be called a seed receptacle, where they are then singulated by the first and second disks).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hahn (U.S. 2021/0037699) seed disk with slots instead of holes (Fig. 5).
Helmick (U.S. 2016/0128269) disks with aligned holes deliver seeds to a single point (Fig. 2).
Wendte (U.S. 2015/0351315) disks with aligned holes deliver seeds to a single point (Fig. 2B).
Brüggemann (EP 2832203) disks with aligned openings (between flutes) deliver seed to a single point (a downstream point where they are introduced to a seed-conveying pipe).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                   

/Alicia Torres/Primary Examiner, Art Unit 3671